COOK, Judge
(concurring in part and dissenting in part):
In my dissent in United States v. Ledbetter, 2 M.J. 37, 55 (1976), I referred to the legislative background of Article 32, Uniform Code of Military Justice, 10 U.S.C. § 832, suggesting that unavailability of a witness for personal examination could result from the witness’ “presence . . . at a place distant from that of the Article 32 hearing”; and, that by analogy to the deposition procedure provided by Article 49(d)(1), UCMJ, 10 U.S.C. § 849(d)(1), a distance beyond 100 miles from the place of the hearing was sufficient to support a determination of unavailability. Here, the witness was only 50 miles from the place of hearing. By itself that distance is insufficient to establish unavailability. As the principal opinion points out, the witness voluntarily appeared at the base on two separate occasions, and there is no evidence to indicate that she would have refused to appear voluntarily for the hearing, if requested. Consequently, while a foreign civilian witness may not readily be amenable to compulsory process for appearance at a court-martial trial, that circumstance was not a factor in this case. I conclude, therefore, that this case is different from Ledbetter, and that the determination of unavailability of the witness by the Article 32 investigating officer was erroneous and should have been corrected by the trial judge.
In Ledbetter, I observed that, if a witness requested by the accused at an Article 32 hearing is determined to be unavailable, there are at least two courses open to him to examine the witness. He may proceed by deposition under Article 49 of the Uniform Code or he can examine the witness “informally.” 2 M.J. at 55. I further noted. that if defense counsel is unable to pursue either course, and is, at trial, unprepared to cross-examine the witness, he can “properly apply for a continuance for that purpose.” Id. Here, defense counsel “extensively” interviewed the witness informally before trial. The exact time does not appear, but there are indications in the record from which, I believe, it can reasonably be inferred that if defense counsel had believed his informal examination of the witness was insufficient, he had more than ample time to have applied for the taking of her deposition before the scheduled date of trial. In my opinion, his application on the day of trial for a continuance for the purpose of taking the deposition was untimely by any standard. Moreover, when shortly before 10:30 a. m., trial counsel informed the court that the witness was expected at the courtroom at about 11 o’clock, the trial judge offered defense counsel a continuance so that he could again examine her informally. He specifically asked defense counsel how long a time he wanted: “three hours,” “five hours,” or “[a] day.” Defense counsel responded: “one hour . would be sufficient,” although he added that such further interview would be a “poor substitute for the right to cross-examine her under oath.” A recess was taken from 10:30 a. m. to 1:16 p. m. When court reconvened, the defense counsel acknowledged that he had interviewed the witness and he was “ready to go to trial.” I conclude that the trial judge properly denied the defense request for a continuance for the purpose of taking a deposition of the witness.
For the reason indicated in the first paragraph of this opinion, I join in the disposition directed by the majority.